In an action by Barnett Reff, individually and as administrator of the estate of his deceased wife, Celia Reff, to declare a certain savings account entitled “ Celia Reff in Trust for Joseph Kanterman to be null and void, and for other relief, the plaintiff appeals: (1) from an order of the Supreme Court, Nassau County, dated and entered September 5, 1962, which granted a motion by the defendant Joseph Kanterman (who is the decedent’s brother and the beneficiary of the above-mentioned Totten Trust) for summary judgment, dis*1105missing tlie complaint, pursuant to rule 113 of the Rules of Civil Practice; and (2) from an order of said court, dated September 4, 1962 and entered September 5, 1962, made upon reargument, which adhered to the court’s original decision (see 35 Misc 2d 1029). Order made upon reargument affirmed, without costs. Appeal from the original order of September 5, 1962 dismissed, without costs. That order was superseded by the order granting reargument. No facts are shown to overcome the presumption that decedent intended her brother, the beneficiary of the Totten Trust, to receive so much of the balance of the fund on deposit at her death as might remain after the satisfaction therefrom of such charges as the decedent’s debts and the reasonable funeral and administration expenses (see Matter of Halpern, 303 N. Y. 33, 37, 39; Matter of Halbauer, 18 A D 2d 966). Ughetta, Acting P. J., Kleinfeld, Christ, Hill and Hopkins, JJ., concur.